UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1175


ANTHONY CHINEDU ANUSHIEM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                              No. 12-1630


ANTHONY CHINEDU ANUSHIEM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   September 28, 2012             Decided:   October 31, 2012


Before KING and    SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.
Petitions dismissed in part and denied in part by unpublished
per curiam opinion.


Anthony Chinedu Anushiem, Petitioner Pro Se.      Matthew Albert
Connelly, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Anthony       Chinedu       Anushiem,         a    native       and     citizen      of

Nigeria,    petitions         for     review       of     orders       of     the       Board    of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s    denial    of       his    motion    to       reconsider          and    denying      his

motion     to    reopen       and     reconsider.              We     have        reviewed      the

administrative record and find that because Anushiem has been

convicted of an aggravated felony, we lack jurisdiction over the

majority of his claims.                See 8 U.S.C. § 1252(a)(2)(C) (2006).

Accordingly, we dismiss the petitions for review in part with

respect     to    these       claims.         We        have     considered          Anushiem’s

constitutional          and     legal       claims,           over     which        we       retain

jurisdiction, and find them to be without merit.                                  See 8 U.S.C.

§ 1252(a)(2)(D)          (2006).        Therefore,             with    respect          to   these

claims, we deny the petitions for review in part for the reasons

stated by the Board.            See In re: Anushiem (B.I.A. Jan. 10 & Apr.

16,   2012).       We     deny      Anushiem’s      motions           for    appointment         of

counsel and for reconsideration of the denial of his motion to

stay removal.        Finally, we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the       court   and     argument          would       not    aid    the

decisional process.

                                                         PETITIONS DISMISSED IN PART
                                                                  AND DENIED IN PART


                                              3